Title: To George Washington from Colonel Armand, 5 February 1780
From: Armand (Armand-Charles Tuffin, marquis de La Rouërie)
To: Washington, George


          
            sir
            Head quarter [Morristown] 5th fbry 1780
          
          I beg leave to tell to your Excellency that Having Heard one of your most essential reasons against my promotion—was that I was a very young officer in france—your Excellency must Have Been miss informed, for I am in the kings gards with the rank of a Captain since the beginning of the year 1766—and by the time of my Services, I am not far from getting the Crosse of st louis—if your Excellency should guge that the opinion He Has given to Congress of the time of my Services could Do some Hurt to me in respect to my promotion or otherwise—I would be Happy if you would give me leave to assure them of the very time in which I begone to serve in my country and that very few of my country men came Here Had been as long as I in the french service. with the gretrest respect your Excellency’s the most Humble and obediant servant
          
            Armand
          
        